Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This Allowance is responsive to the communication received 12/29/2021.

Claim Status
Claim(s) 1-32 are currently pending.
Claim(s) 1-32 are allowed.

Election/Restrictions
	Upon the allowance of a generic claim, Applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.  The Species Election requirement mailed 10/29/2021 has been withdrawn because all the species depend from or otherwise require all the limitations of allowable generic claim 1.  All of the Species Election Requirements have been withdrawn therefore examination has been extended to include all species within the allowed claims.



Reasons for Allowance
The following is an examiner's statement of reasons for allowance:
Robins (09/18/2014) PCT International Patent Application Publication WO 2014/145992 A1 cited in the 7/24/2019 IDS (hereinafter referred to as "Robins") represents the closest prior art. Robins teaches a method for identifying a plurality of lymphocyte receptor chain pairs in a sample comprising a plurality of lymphocytes or progeny thereof, wherein each of the lymphocyte receptor chain pairs is from a single lymphocyte clone (see [0018], [0019], [0027], [0113], [0123] to [0125] and claims 1 to 17).  Robins does not explicitly teach amplifying the Ig heavy and Ig light chain nucleic acid; attaching a unique DNA barcode to the Ig heavy and Ig light chain nucleic acid in each subpopulation, wherein the unique DNA barcode sequence identifies the subpopulation from which the Ig heavy and Ig light chain nucleic acid originated; pooling the barcoded Ig heavy and Ig light chain nucleic acid; sequencing the barcoded Ig heavy and Ig light chain nucleic acid in each sample subpopulation to determine the identity of the Ig heavy and Ig light chains in each sample subpopulation.

Conclusion
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Christian Boesen whose telephone number is 571-270-1321.  The Examiner can normally be reached on Monday-Friday 9:00 AM to 5:00 PM.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Heather Calamita can be reached on 571-272-2876.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
/CHRISTIAN C BOESEN/Primary Examiner, Art Unit 1639